REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 5-20, and 22-32 are allowed.
Claims 1, 15, 20, and 28 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the first non-contiguous set of tones comprising at least a first subset of tones and a secondsubset of tones non-contiguous with the first subset of tones, and the second non-contiguous set of tones comprising at least a third subset of tones and a fourth subset of tones non contiguous with the third subset of tones.
It is noted that the closest prior art, CHOI et al. (US 20180124788, May 3, 2018) shows the first resource unit arrangement is used, the transmitting station may configure the PPDU by using a central resource unit (RU) including a non-contiguous tone group within a central frequency band including a DC band.
It is noted that the closest prior art, SON et al. (US 20180302858, Oct. 18, 2018) shows when a PPDU is transmitted in a total bandwidth a center 26-tone RU used, include a C26 field indicating whether a user is allocated to the center 26-tone RU.
However, CHOI et al. and SON et al. fails to disclose or render obvious the above underlined limitations as claimed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464